Case 1:19-cr-00099-JMS-DLP Document 49 Filed 03/25/21 Page 1 of 1 PageID #: 148


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                              Plaintiff,           )
                                                   )
                      v.                           )      Cause No. 1:19-cr-00099-JMS-DLP
                                                   )
  JUAN AGUSTIN-SECUNDO (01),                       )
                                                   )
                              Defendant.           )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Paul R. Cherry’s Report and Recommendation dkt [48]

recommending that Juan Agustin-Secundo’s supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Cherry's Report and Recommendation dkt [48]. The Court finds that Mr. Agustin-Secundo

committed Violation Number 2 as alleged by the U.S. Probation Office in its Petition for Warrant

or Summons for Offender under Supervision, dkt [40]. The Court dismisses Violation 1, dkt [40].

The Court now orders that the defendant's supervised release is therefore REVOKED, and Mr.

Agustin-Secundo is sentenced to the custody of the Attorney General or his designee for a period

of twelve (12) months and one (1) day imprisonment with no supervised release to follow.




       Date: 3/25/2021




Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
